               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

  UNITED STATES OF                       CR 20-25-BLG-SPW
  AMERICA,

               Plaintiff,

        vs.
                                         ORDER
  WILLIAM MAURICE
  NEWKIRK aka “Pelly”; DJAVON
  LAMONT KING; MARIO
  JUAN DRAKE; and DEJON
  ANTHONY DUNCAN,

               Defendants.


      Pursuant to Motion by the United States and with the Court’s concurrence,

      IT IS HEREBY ORDERED:

      That for the reasons contained in the government’s motion, the above-named

indictment is sealed. The case and indictment shall be unsealed as to all

defendants when any defendant named in the indictment makes an initial

appearance in Court to answer the charges. L.R. CR 6.2(c)(1); (4).


                                        1
      IT IS FURTHER ORDERED that this Order is a sealed document and shall

not be made public at any time except upon further order of the Court. A copy of

this Order shall be made available to the United States Attorney’s Office and the

United States Marshals Service so that it may have notice of the requirements

placed on those offices by the terms of this order.

      DATED this 6th day of March, 2020.

                                              ____________________________
                                              Timothy J. Cavan
                                              United States Magistrate Judge




                                          2
